DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jul 29, 2021 in response to the Non-Final Office Action mailed on Jun 18, 2021, regarding application number 16/610,240. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-16 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jul 29, 2021 has been entered. Applicant’s Remarks filed on Jul 29, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections and 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-7 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Information Disclosure Statement
	The information disclosure statement(s) filed Jun 21, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Bidanset (US 3,728,081).

	Regarding Claim 1, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening, (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf in direct contact with the test tape and sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).

Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf. 
However, Bidanset teaches the analogous art of tape cartridge for use in sample analysis apparatus (see Bidanset: Abstract). Bidanset further teaches that the dispensing section of the device has a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to be a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) as taught by Bidanset, because Bidanset teaches that the structure is used to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). The examiner notes that by making use of the guide (i.e. seal) and the leaf spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

Regarding Claim 2, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the opening is configured for installation of a roll of the test tape through the opening into the chamber (see Claim 1; the opening of Bransgrove is capable of allowing installation of the test tape).

Regarding Claim 3, Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the test tape comprises a carrier tape with test zones spaced at 

Regarding Claim 4, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the chamber is part of a cassette, the test tape is configured to be moved out of a storage chamber via an application site into a waste chamber, and the exit gap is located proximate to the storage chamber (see Claim 1; Bransgrove: “cassette shell 2 is shown fitted into a housing 22 to form the completed cassette 1”, [0057]; Fig 1-2; “tape 6 is shown tensioned between the guides 18, 20 so that the test element 19 is located over the sensor head 48. This allows a sample of blood or other material to be deposited on the test element 19 for testing purposes. When the test has been completed, the tape 6 can be advanced by rotating the thumb wheel 71, which engages the drive wheel 59 to wind the used test element 19 into the uptake chamber 82 and index a fresh test element 19 out of the supply chamber 8 and onto the test site 49”, [0079]; Fig 17).

Regarding Claim 5, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the seal and leaf spring seal against the test tap (see modification of Claim 1).

Regarding Claim 6, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein a rear side of the test tape facing away from a test field is configured to slide over the seal (see modification of Claim 1).


a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) with test fields for applying the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
a closing leaf in direct contact with the test tape (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf, the gap being configured to allow passage of the test tape in use (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
the opening being shielded from an environment outside the chamber by the closing leaf and configured to act as a passageway for installing components of 
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bidanset teaches the analogous art of tape cartridge for use in sample analysis apparatus (see Bidanset: Abstract). Bidanset further teaches that the dispensing section of the device has a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to be a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) as taught by Bidanset, because Bidanset teaches that the structure is used to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). The examiner notes that by making use of the guide (i.e. seal) and the leaf spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.



(s) 7-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Bidanset (US 3,728,081) and in further view of Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record).

	Regarding Claim 7, Bransgrove teaches a diagnostic tester for analysing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bidanset teaches the analogous art of tape cartridge for use in sample analysis apparatus (see Bidanset: Abstract). Bidanset further teaches that the dispensing section of the device has a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to be a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) as taught by Bidanset, because Bidanset teaches that the structure is used to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). The examiner notes that by making use of the guide (i.e. seal) and the leaf spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

Regarding Claim 8, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the opening is configured for installation of the test strips through the opening into the chamber (see Claim 7; the opening of modified Bransgrove is capable of allowing installation of the test tape).

Regarding Claim 9, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the chamber is part of a magazine and the test strips are configured to be moved out of a storage chamber to an application site (see Claim 7; Bransgrove: “cassette shell 2 is shown fitted into a housing 22 to form the completed cassette 1”, [0057]; Fig 1-2; “tape 6 is shown tensioned between the guides 18, 20 so that the test element 19 is located over the sensor head 48. This allows a sample of blood or other material to be deposited on the test element 19 for testing purposes. When the test has been completed, the tape 6 can be advanced by rotating the thumb wheel 71, which engages the drive wheel 59 

Regarding Claim 10, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein when the closing leaf spring is applied, the gap is formed (see modification of Claim 7; Bransgrove: Fig 1).

Regarding Claim 11, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the closing leaf spring is joined along a sealing line with the chamber or the seal (see modification of Claim 7; Fig 1).

	Regarding Claim 15, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the diagnostic tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1)
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bidanset teaches the analogous art of tape cartridge for use in sample analysis apparatus (see Bidanset: Abstract). Bidanset further teaches that the dispensing section of the device has a spring leaf that presses on the test tape to hold the test tape firmly 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to be a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) as taught by Bidanset, because Bidanset teaches that the structure is used to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). The examiner notes that by making use of the guide (i.e. seal) and the leaf spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

	Regarding Claim 16, Bransgrove teaches a portable device for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the device comprising: 
a receiving bay configured to load a diagnostic tester (see Bransgrove: “cassette for loading into a bay of an analyzer device”, Abstract; [0013]; [0015]; [0019]-[0020]), the diagnostic tester comprising:
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1)
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bidanset teaches the analogous art of tape cartridge for use in sample analysis apparatus (see Bidanset: Abstract). Bidanset further teaches that the dispensing section of the device has a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to be a spring leaf that presses on the test tape to hold the test tape firmly between the spring leaf and a guide (i.e. a seal) as taught by Bidanset, because Bidanset teaches that the structure is used to prevent dust and moisture from affecting the test tape (see Bidanset: Column 2, line 3-4; Column 3, line 29-33). The examiner notes that by making use of the guide (i.e. seal) and the leaf spring, the 

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Bidanset (US 3,728,081), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record) and in further view of Engineers Edge (Spring Steel Review, Engineers Edge Solutions by Design, 2015, 1 page, already of record).

Regarding Claim 12, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a rubber or metal elongate finger spring that applies pressure 
Modified Bransgrove does not explicitly teach wherein the closing leaf spring is composed of spring steel having a heat-seal coating.
However, Engineers Edge teaches the analogous art of spring steel materials (see Engineers Edge, Page 1). Engineers Edge teaches that spring steel is a material that returns to its original shape despite significant bending or twisting (such as from continued use) and is often heat treated to provide a high yield strength (see Engineers Edge: Page 1).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the finger of modified Bransgrove, which is continuously flexed to allow the test elements to exit the chamber, to be made of spring steel as suggested by Engineers Edge, because Engineers Edge teaches that spring steel is a material that returns to its original shape despite significant bending or twisting (such as from continued use) and is often heat treated to provide a high yield strength (see Engineers Edge: Page 1).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Bidanset (US 3,728,081), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record) and in further view of Real Seal (Rubber vs TPE – which is the better choice?, Real Seal Website, 2012, 1 page, already of record).

Regarding Claim 13, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a seal (see Claim 7). 
Modified Bransgrove does not explicitly teach wherein the seal is composed of TPE.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the guide (i.e. seal) of modified Bransgrove to be made of TPE as suggested by Real Seal, because Real Seal teaches that TPEs feature economic, environmental and process advantages (see Real Seal: Page 1).


Response to Arguments
Applicant's Arguments, filed on Jul 29, 2021, towards the previous prior art rejections on Page(s) 6-7 have been fully considered but are moot as they do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.

Applicant argues, on Page(s) 6-7 of their Remarks, that the references do not teach the closing leaf spring being in direct contact with the test tape. 
The examiner respectfully disagrees. 
Regarding the closing leaf spring, the examiner notes that Bransgrove teaches that the elongated finger is in direct contact with the tape and functions to prevent the test tape from being exposed to the elements (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1). Bidanset is brought in to address the elongated finger being a spring leaf closure specifically and to address the paper tape passing between the guide (i.e. seal) and the spring leaf closure. Thus, it would have been obvious to one skilled in the art before the filing 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798